Citation Nr: 1027109	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran had active military service from July 1970 to July 
1973, and from May 1975 to August 1979; he was a member of the 
Army Reserve for the period between his tours of active duty.  He 
was a member of the Illinois Air National Guard from 
approximately March 1983 to July 1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  By that rating action, the RO, in part, denied 
service connection for lumbar and cervical spine disorders.  The 
Veteran appealed the RO's July 2005 rating action to the Board.  
This matter was denied by the Board in a June 2009 decision. 

The Veteran appealed the Board's June 2009 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In January 
2010, the Court ordered that the June 2009 Board decision be 
vacated and remanded to the Board for further proceedings 
consistent with the January 2010 Joint Motion for Remand .

The appeal is REMANDED to the RO/Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further action 
is required.


REMAND

In light of the Court's January 2010 Order, and review of the 
claims files, the Board finds that further development of the 
service connection claims on appeal is warranted. 

The Veteran contends that his current low back and cervical spine 
disorders began during active military service and have continued 
since that time. 





Service treatment records (STRs) show that in May 1977, the 
Veteran sought medical treatment after he hit a "gun door" with 
his head.  A physical examination of the Veteran, revealed a 
small scratch on his scalp.  An assessment of small abrasion was 
entered.  In October 1977, the Veteran was treated for complaints 
of low back pain.  A physical examination of the Veteran's back 
revealed spasm in the L3-4 area with much pain.  X-rays of the 
spine were within normal limits.  In November 1977, diagnoses of 
mild scoliosis and low back pain were recorded.  The Veteran was 
placed on a limited profile for his low back pain.  He was 
instructed not to lift anything over 10 pounds.  A July 1979 
service discharge examination report contains a diagnosis of 
"mild Scoliosis.  R hip higher than L."  On DA Form 3082, 
Statement of Medical Condition, dated in August 1979, the Veteran 
indicated that he had hurt his back. A February 1995 Medical 
Evaluation Board physical examination report reflects that the 
Veteran's spine was evaluated as "normal."  A February 1995 
Report of Medical History includes a notation of a head injury in 
1991, when the Veteran ran into a door and was treated with a 
neck brace of two weeks.  

Post-service private and VA medical evidence reflects that the 
Veteran received treatment for severe neck pain after he was 
involved in a December 1995 employment-related motor vehicle 
accident.  In a February 1999 report, Dr. M. M. indicated that a 
1998 magnetic imaging scan (MRI) of the cervical spine showed a 
herniated disk at C5-7 with cord compression and spondylosis type 
changes at C4-7.  In a September 1999 report, Dr. M. M. reported 
that he had told the Veteran that he thought that the source of 
his "disk ruptures" was the 1995 motor vehicle accident.  In a 
June 2005 report, M.M., M.D., related that he had reviewed 
"several notes" that the Veteran had from his time in the service 
and that it was the examiner's opinion that with medical 
probability the Veteran's neck condition was created by the 
injuries in service and then aggravated by the subsequent motor 
vehicle accident.  (See reports, prepared by M.C. M., M. D., 
dated in February and September 1999, and June 2005 
respectively). 

VA computed tomography (CT) scans of the lumbar and cervical 
spine, performed in January 2007, revealed the presence of multi-
level degenerative disc disease of the lumbar and cervical spine, 
as well as mild dextroscoliosis of the thoracic spine.  

An August 2008 VA examination report shows that the VA examiner 
reviewed the Veteran's service treatment records and medical 
records, including records of the 1977 back complaints, a 1977 
scalp injury, a 1979 active duty discharge examination report 
(which the examiner noted was negative for any back disability 
except "mild" scoliosis), a 1991 injury, a 1993 and 1995 report 
of a neck injury in 1991, and a 1995 motor vehicle accident.

After examining the Veteran and reviewing x-ray images of the 
Veteran's cervical and lumbar spine, the examiner opined that the 
Veteran's current low back and neck pathology is not causally or 
etiologically related to either period of military service. The 
examiner explained that the Veteran has rather extensive 
degenerative disease of the cervical and lumbar spine and that 
the type of abnormalities seen in the x-ray images of the 
Veteran's cervical and lumbar spine are degenerative in nature as 
opposed to traumatic in etiology. He noted that the changes seen 
in the Veteran's cervical and lumbar spine are associated with 
the aging process.

The August 2008 VA examiner concluded that there was no 
information which would indicate that the Veteran's present 
degenerative changes of the lumbar and cervical spine were the 
direct and proximate result of any incident or occurrence in the 
service, or any incident or occurrence within a year of discharge 
from active duty service.  The examiner added that with respect 
to the 1991 injury, such trauma to the neck area would result in 
a more focal area of injury or damage as opposed to the 
widespread degenerative changes currently seen in the Veteran's 
neck.  (See August 2008 VA examination report). 

In the January 2010 Joint Motion for Remand and Court Order, the 
parties agreed that in reaching the above-cited conclusion, the 
August 2008 VA examiner failed to discuss the importance of the 
December 1995 motor vehicle accident or the June 2005 private 
medical opinion.  See January 2010 Joint Motion for Remand, page 
(pg) 2).  


Through the Joint Motion, the parties have agreed that the 
Veteran must be afforded a new medical examination.  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.	 The RO/AMC should contact the Veteran 
through counsel and request that he 
provide any other medical records 
pertaining to a lumbar and cervical spine 
disorder not currently contained in the 
claims folder.  The RO/AMC will provide 
authorizations for the release of any 
records to be obtained.

2.	 After the passage of a reasonable amount 
of time or upon the Veteran's response, 
the RO/AMC will arrange for the Veteran 
to be examined by an appropriately 
qualified physician to ascertain whether 
the Veteran's current low back and 
cervical spine disorders were caused 
during, as a result of, or aggravated by 
any incident of his active military 
service.  The following considerations 
will govern the examination:

a.	The Veteran's claims files, 
including any additional records 
obtained pursuant to the 
development requested above, must 
be made available to and reviewed 
by the VA examiner.  

b.	The VA examiner must express an 
opinion as to whether the Veteran 
currently has any low back and/or 
cervical spine disorder(s)that were 
caused during, as a result of, 
or aggravated by any incident of 
the Veteran's active military 
service.  In rendering the 
above-requested opinion, the 
examiner must discuss  the 
importance of the following 
service and post-service medical 
evidence: 

(1)	May 1977 STR showing that 
the Veteran had sought medical 
treatment after he hit a gun 
door with his head.  An 
assessment of small abrasion 
was entered;  

(2)	October 1977 STR reflecting 
that the Veteran had received 
treatment for complaints of 
low back pain.  A physical 
examination of the Veteran's 
back revealed spasm in the L3-
4 area with much pain.  X-rays 
of the spine were within 
normal limits;  

(3)	November 1977 STR 
containing diagnoses of mild 
scoliosis and low back pain.  
The Veteran was placed on a 
limited profile for his low 
back pain;  

(4)	July 1979 service discharge 
examination report containing 
a diagnosis of "mild 
Scoliosis.  R hip higher than 
L;"  

(5)	DA Form 3082, Statement of 
Medical Condition, dated in 
August 1979, showing that the 
Veteran reported having hurt 
his back; 

(6)	February 1995 Medical 
Evaluation Board physical 
examination report reflecting 
that the Veteran's spine was 
evaluated as "normal;"  

(7)	February 1995 Report of 
Medical History,  noting that 
the Veteran had sustained an 
injury in 1991, when he ran 
into a door and was treated 
with a neck brace of two weeks  

(8)	June 2005 opinion, prepared 
by M. M., M.D., indicating 
with medical probability the 
Veteran's neck condition was 
created by the injuries in 
service and then aggravated by 
the subsequent motor vehicle 
accident;

(9)	VA CT scans of the lumbar 
and cervical spine, performed 
in January 2007, showing the 
presence of multi-level 
degenerative disc disease of 
the lumbar and cervical spine, 
as well as mild 
dextroscoliosis of the 
thoracic spine; and   

(10) August 2008 VA examiner's 
opinion
that there was no information 
which would indicate that the 
Veteran's present degenerative 
changes of the lumbar and 
cervical spine were the direct 
and proximate result of any 
incident or occurrence in the 
service, or any incident or 
occurrence within a year of 
discharge from active duty 
service.  The examiner added 
that with respect to the 1991 
injury, such trauma to the neck 
area would result in a more 
focal area of injury or damage 
as opposed to the widespread 
degenerative changes currently 
seen in the Veteran's neck.

3.	 After the above has been completed, the 
AMC/RO should review the claims files and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See 38 C.F.R. § 4.2 (2009) (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  

This matter has been remanded by 
the Court to ensure that the 
medical examiner provide specific 
and detailed discussion of the 
medical evidence cited.  Specific 
attention is directed to the 
reviewer report and examination 
report.  If any report does not 
include all test reports, special 
studies or fully detailed 
descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report 
must be returned to the providing 
health care provider for 
corrective action, or a further 
remand will ensue.

Thereafter, the AMC/RO should re-adjudicate 
the Veteran's claims for service connection 
for low back and cervical spine disorders 
in light of all of the evidence of record.  
If any benefit sought on appeal remains 
denied, the Veteran and his  representative 
should be provided a supplemental statement 
of the case ("SSOC").  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claims for service connection 
lumbar and cervical spine disorders.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  The 
Board takes this opportunity, however, to advise the Veteran that 
the conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his service connection 
claims.  His cooperation in VA's efforts to develop his claims is 
both critical and appreciated. 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 




Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



